Citation Nr: 1733500	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to November 1968, and from April 1972 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 and August 2011 rating decisions of the RO in Winston-Salem, North Carolina.  The August 2007 rating decision, in pertinent part, denied service connection for a right ankle disability and a lumbar spine disability; the August 2011 rating decision denied entitlement to a TDIU.

In July 2016, the Board remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the July 2016 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative arthritis and rheumatoid arthritis in the right ankle.

2.  The Veteran experienced and sought treatment for right ankle pain in service.

3.  Symptoms of degenerative arthritis and rheumatoid arthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed degenerative arthritis and rheumatoid arthritis in the right ankle are not related to service.

5.  The Veteran is currently diagnosed with degenerative joint disease (DJD) and degenerative disc disease (DDD) in the lumbar spine.

6.  The Veteran experienced and sought treatment for lower back pain in service.

7.  Symptoms of DJD and DDD were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

8.  The currently diagnosed DJD and DDD in the lumbar spine are not related to service.

9.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities for any period.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  A lumbar spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With respect to the issues of service connection for a right ankle disability and lumbar spine disability, the RO provided notice to the Veteran in August 2006, prior to the August 2007 rating decision that denied service connection.  With respect to the issue of entitlement to a TDIU, the RO provided notice to the Veteran in March 2011, prior to the August 2011 rating decision that denied a TDIU.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and lay statements.

As discussed above, the Board remanded the matter to the RO for further development in July 2016.  The Board's July 2016 remand directives instructed the RO to obtain addendum opinions from the VA examiner who performed the February 2016 VA examination if possible.  Specifically, the VA examiner was asked to provide opinions as to whether any right ankle disability or lumbar spine disability diagnosed during the pendency of the appael had their onset in service, or was otherwise related to service.  In September 2016, the requested addendum opinions were provided by the February 2016 VA examiner, and have been associated with the record.  Accordingly, the Board finds that the July 2016 remand directives have been fully complied with.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with degenerative arthritis, rheumatoid arthritis, DJD, and DDD, which are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Ankle Disability

The Veteran contends that a current right ankle disability is the result of injuries sustained during service.  Specifically, in a May 2008 Notice of Disagreement (NOD), the Veteran asserts that a service separation examination revealed a right ankle disability, amongst other conditions.

At the outset, the Board finds that the evidence of record establishes that the Veteran is currently diagnosed with a right ankle disability.  During a June 2007 VA examination, X-rays were taken for the right ankle and revealed osteophytic spurring of the navicular and talus and a posterior calcaneal spur.  Upon review of the X-rays and a physical examination of the Veteran, the June 2007 VA examiner rendered a diagnosis of rheumatoid arthritis of the right ankle with X-ray evidence of degenerative joint disease manifested as osteophytic spurring of the navicular and talus.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran suffered right ankle sprains in service that are not related to the current diagnosed right ankle disability.  Service treatment records reflect the Veteran was twice treated for a right ankle sprain during service.  An April 1965 service treatment record shows the Veteran suffered a right ankle sprain eight days ago while playing basketball but that swelling had already begun subsiding so the service examiner noted that no specific treatment was indicated at that time.  A November 1976 service treatment record reflects the Veteran sought treatment for a sprained ankle from playing basketball.  The service examiner observed swelling and some discoloration in the right ankle and that the Veteran was having difficulty walking.  The right ankle was placed in a cast for three weeks and removed in December 1976, at which time the service examiner noted the right ankle had full range of motion without loss of sensation or pain.

Additionally, the evidence of record demonstrates that the right ankle sprains suffered in service were treated and resolved during service.  Following the first ankle sprain in April 1965, a November 1968 service separation examination revealed the Veteran's lower extremities, spine, and other musculoskeletal systems were found to be clinically normal; the service examiner found the Veteran's feet were abnormal due to preexisting pes planus (previously noted on a November 1964 service entrance examination).  An April 1972 Report of Medical Examination done just prior to the Veteran's second period of active service reveals the lower extremities, spine, and other musculoskeletal systems were found to be clinically normal, and that preexisting pes planus was again noted on the examination report.  On the corresponding April 1972 Report of Medical History, the Veteran denied symptoms of swollen or painful joints, arthritis, rheumatism, or bursitis, and foot trouble.

Following the second November 1976 ankle sprain, the Veteran underwent another service separation examination in February 1978.  The February 1978 Report of Medical Examination found the lower extremities, spine, and other musculoskeletal systems to be clinically normal, but noted abnormalities of the nose, feet, and identifying body marks.  On the corresponding February 1978 Report of Medical History, the Veteran indicated positive responses to a history of swollen or painful joints and foot trouble, and denied a history of arthritis, rheumatism or bursitis; the reported history of swollen or painful joints was described as sprained ankles, and the reported history of foot trouble also referred to the ankles.  Despite the positive responses reflected on the February 1978 Report of Medical History, the Veteran described his health was good and denied using any medications except for those taken for treatment of sinus problems.

Regardless of the two instances of a sprained right ankle in service, the evidence does not demonstrate chronic symptoms of degenerative or rheumatoid arthritis in the right ankle during service or continuous symptoms of arthritis in the right ankle since service separation.  Other than treatment for a sprained right ankle in April 1965 and November 1976, service treatment records do not reflect any history of a right ankle problem in service, or complaints, treatment, or diagnosis of degenerative or rheumatoid arthritis either during service, or by the Veteran when reporting medical history at service separation.  Moreover, the February 1978 service separation examination indicated a normal clinical evaluation of the Veteran's lower extremities and other musculoskeletal systems.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative or rheumatoid arthritis in the right ankle since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of degenerative or rheumatoid arthritis in the right ankle.  A March 2005 VA treatment record reflects X-rays of the right ankle were taken in response to the Veteran's reports of progressive pain and swelling in the right ankle following a 1976 in-service injury.  Importantly, the March 2005 VA treatment records show that multiple views of the right ankle were taken to evaluate the old injury, but that the X-rays revealed a normal right ankle without evidence of fracture, dislocation, or disruption of the ankle mortise, and subtalar structures were also unremarkable.

A September 2005 VA treatment record reflects the Veteran was seen for a joint pain evaluation for arthritis.  The Veteran reported developing bilateral ankle pain in 2001 when working at a job that required a lot of standing throughout the day.  One evening, the ankle pain became so severe that the Veteran presented to urgent care where a MRI of the ankles reportedly revealed osteoarthritis from a previous injury incurred during active service.  The September 2005 VA treatment record shows the VA examiner's assessment that rheumatoid arthritis was the likely diagnosis.  Subsequently, an October 2005 VA treatment record reflects the Veteran was diagnosed with rheumatoid arthritis, supported by blood test results that were positive for rheumatoid factor antibodies and anti-cyclic citrullinated peptide antibodies.

During a January 2007 SSA examination provided in  connection with the Veteran's application for disability benefits, the Veteran reported being diagnosed with rheumatoid arthritis in September 2005, which affected joints in the shoulders, elbows, wrists, fingers, knees, ankles, and back.  The Veteran reported experiencing bilateral ankle pain on a daily basis, with pain greater in the right ankle than in the left ankle.  The Veteran also reported injuring the right ankle during active service and experiencing pain ever since; the Veteran conveyed that the right ankle pain intensified in 2001, and a MRI done at the time reportedly showed bone spurs in the right ankle.

Similarly, the June 2007 VA examination report reflects that the Veteran reported the onset of right ankle pain in 1965 following an in-service right ankle sprain from playing basketball.  The Veteran conveyed the right ankle pain restarted in 2001, and that the Veteran left a job as a manufacturing engineer due to the right ankle pain and low back pain.  At the time, a MRI of the right ankle reportedly showed spurs in the ankle.  Further, while the June 2007 VA examiner noted the Veteran was being treated for rheumatoid arthritis, the Veteran reported that the rheumatoid arthritis had never affected the ankles, and only the hands, writs, elbows, shoulder, and neck were affected.  As mentioned above, X-rays of the right ankle taken during the June 2007 VA examination revealed osteophytic spurring of the navicular and talus and a posterior calcaneal spur.  The June 2007 VA examination report also includes the VA examiner's note that radiologically, it is not always possible to differentiate DJD from rheumatic arthritis on a X-ray image.  

Nonetheless, the X-rays of the right ankle taken during the June 2007 VA examination is the earliest evidence showing degenerative arthritis and/or rheumatoid arthritis affecting the right ankle, nearly three decades after service separation.  Additionally, as discussed above, X-rays taken in March 2005 revealed a normal right ankle, without evidence of fracture, dislocation, or disruption of the ankle mortise and did not reveal evidence of degenerative or rheumatoid arthritis.  The approximately 30 year period between service and the onset of degenerative arthritis and rheumatoid arthritis that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Although the lay evidence in this case includes reports of continuous right ankle pain since the in-service right ankle sprains, such lay evidence is outweighed by the medical evidence of record showing that the current right ankle disability is not related to the in-service right ankle sprains, as detailed below.

Additional factors weighing against continuous symptomatology since service in this case include VA and SSA treatment records that reflect post-service treatment for bilateral ankle pain that the Veteran repeatedly reported developing, intensifying, or "restarting" in 2001, when the Veteran was working as a manufacturing engineer in a job that required him to stand frequently throughout the day.  These treatment records do not indicate an onset of degenerative arthritis or rheumatoid arthritis in the right ankle until June 2007.

The same evidence also shows that degenerative and rheumatoid arthritis in the right ankle did not manifest within one year of service separation.  Specifically, the medical evidence reflects that neither degenerative nor rheumatoid arthritis had manifested in the right ankle as of March 2005; instead, arthritis in the right ankle was not shown until June 2007, nearly 30 years after service separation.  As degenerative arthritis and rheumatoid arthritis did not manifest within one year of service separation, the criteria for manifestation of a right ankle disability in the form of degenerative arthritis and/or rheumatoid arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

On the question of direct nexus between the current right ankle disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed right ankle disability is causally related to service.  The Veteran was provided VA examinations for the right ankle in June 2007, August 2012, and February 2016.  Although the June 2007 and August 2012 VA examiners both rendered negative nexus opinions for the right ankle disability, the Board found both opinions were inadequate in the Board's prior June 2012 and December 2015 decisions, respectively.

During the February 2016 VA examination, the Veteran reported braking the right ankle while on active duty, and now has daily right ankle pain that limits standing for more than 10 to 15 minutes at a time.  The February 2016 VA examination report reveals a diagnosis of osteoarthritis in the right ankle, and the VA examiner's opinion that the right ankle osteoarthritis is less likely than not the result of the in-service right ankle sprains.  The VA examiner discussed the 2005 and 2007 X-rays of the right ankle and noted that the 2005 X-ray was negative for osteoarthritis, whereas the 2007 X-ray did reveal osteoarthritis in the right ankle.  The February 2016 VA examiner attributed the Veteran's current right ankle pain to arthritis, which did not have its onset until over 25 years after service separation, and could not have been caused by the in-service ankle sprains. 

Subsequently, the same VA examiner who conducted the February 2016 VA examination provided an addendum opinion in September 2016, addressing the etiology of the rheumatoid arthritis that had been diagnosed during the pendency of the appeal.  The VA examiner opined that it is less likely than not that rheumatoid arthritis in the right ankle was incurred in or had its onset during active service, or caused by the in-service ankle sprains.  In rendering this opinion, the VA examiner cited medical literature indicating that patients with rheumatoid arthritis develop joint space narrowing and bony erosions as part of the normal evolutions of the disease, which are best observed through plain radiographs of the hands and feet.  In this case, the VA examiner noted that X-rays of the Veteran's hands taken in 2005 revealed no erosions, and the March 2005 X-rays of the right ankle similarly revealed a normal right ankle without erosions; thus, the VA examiner opined that rheumatoid arthritis in the right ankle did not have its onset in service as the disease did not manifest until over 25 years later and X-rays revealed no evidence of erosions or joint space narrowing prior to that.  The VA examiner stated that the in-service ankle sprains were treated and resolved with no sequela based on review of the service treatment records involving the ankle sprains.  Further, the VA examiner opined that the rheumatoid arthritis is not etiologically related to the in-service ankle sprains as medical literature does not support the notion that an ankle sprain would lead to developing rheumatoid arthritis.

The Board finds that the February 2016 VA examination report and September 2016 addendum opinion are highly probative evidence in establishing that the Veteran's current right ankle disability was not caused by, or the result of service.  In addition to examining the Veteran in person, the VA examiner reviewed the claims file, including service treatment records and post-service medical history, specifically addressed the in-service ankle sprains and the Veteran's reported medical history at service separation, and referenced prevailing medical literature relating to rheumatoid arthritis.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the right ankle disability and had sufficient facts and data on which to base the conclusion.

The Board has considered the contentions found in numerous medical treatment records that the Veteran has experienced right ankle pain ever since the November 1976 right ankle sprain, which pain has persisted since service separation.  The Board has also considered the April 2008 lay statement from C.B. that attested to the Veteran's good health prior to military service and to the Veteran's continuous complaints of right ankle pain ever since returning from active duty.

Although the Veteran asserts that the currently diagnosed right ankle disability is causally related to service, he is a lay person and, under the facts of this particular case, which include documentation of contemporaneous symptoms and treatment and the normal medical examination of the musculoskeletal system at service separation, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed right ankle disability.  The etiology of the Veteran's right ankle disability is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system and rheumatic diseases, and such diseases are diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as ankle pain.  Thus, while the Veteran is competent to relate ankle pain that he experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the current right ankle disability and the two instances of a sprained right ankle during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Similarly, to the extent that the April 2008 lay statement tends to suggest that the Veteran's right ankle pain is causally related to the military service, C.B. is also a lay person who has not been shown to have the requisite medical training or credentials to be able to render a competent medical opinion regarding the etiology of the Veteran's right ankle pain or the cause of the degenerative and rheumatoid arthritis in the right ankle.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right ankle disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disability

The Veteran contends that a current lumbar spine disability is the result of active duty service.  Specifically, in an April 2015 statement, the Veteran conveyed developing chronic back pain from the sleeping accommodations during military service that was diagnosed in service as a prostate infection.  Additionally, the Veteran asserts that the chronic back pain condition listed on his discharge papers was later diagnosed as a herniated disc.

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  An August 2012 VA examination report reflects diagnoses of degenerative disc disease in the lumbar spine and degenerative arthritis in the lumbar spine.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced symptoms of back pain in service, without evidence of accident, injury, event, or disease in service that may be related to the current diagnosed lumbar spine disability.  Service treatment records from January 1973 reflects the Veteran complained of low back pain for the last three weeks and observed blood in his urine four days ago, which later cleared up.  Testing for nonspecific urethritis was negative and a urinalysis did not reveal abnormal amounts of red and white blood cells.  The Veteran denied a history of urinary tract infection.  Physical examination of the Veteran's back revealed full range of motion, straight leg raise testing was negative, and no neurological symptoms were found.  The January 1973 service examiner's impression was questionable urinary tract infection and prescribed a 10-day antibiotic regiment for treatment.

During the February 1978 service separation examination, the Veteran's spine and other musculoskeletal systems were found to be clinically normal.  On the corresponding February 1978 Report of Medical History, the Veteran indicated a positive response for symptoms of recurrent back pain that was described as occasional back trouble.

Regardless of the single complaint of low back pain associated with the questionable urinary tract infection, the evidence does not demonstrate chronic symptoms of DDD and DJD in the lumbar spine during service or continuous symptoms of DDD and DJD since service separation.  Service treatment records do not reflect any history of a lumbar spine problem during service (aside from the single January 1973 complaint associated with the questionable urinary tract infection), and the February 1978 service separation examination indicated a normal clinical evaluation of the Veteran's spine.

The lay and medical evidence weighs against a finding of continuous symptoms of DDD or DJD in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of DDD or DJD in the lumbar spine.  The first evidence of a lumbar spine problem is not shown until 2006 in a March 2006 VA treatment record.   A March 2006 VA treatment record shows the Veteran complained of low back pain and reported a history of lower back surgery, which back pain the March 2006 VA examiner suspected was likely a worsening of arthritis secondary to the prior surgery.  The March 2006 VA treatment record reflects a X-ray of the lumbar spine revealed lumbar interspaces were normally maintained without evidence of acute abnormality.  A May 2006 VA treatment record reflects the Veteran reported worsening chronic back pain from an injury incurred during military service in 1968 while playing basketball, but no clear diagnosis had been rendered at that time.  Additionally, the Veteran reported the onset of low back pain in approximately 1967 and eventually undergoing lumbar spine surgery in 1999.  

Thus, the earliest evidence of a lumbar spine disability is not shown until 1999, over two decades after service separation, and the earliest evidence of degenerative arthritis is not shown until March 2006, approximately 28 years after service separation.  The approximately 28 year period between service and the onset of degenerative arthritis that is shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case includes the February 2016 and September 2016 VA medical opinions that the Veteran's current lumbar spine disability is not related to, or caused by military service.

That same evidence also shows that DDD and DJD did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the earliest reference to degenerative arthritis in the lumbar spine appears in the March 2006 VA treatment record.  Moreover, the earliest evidence in the record establishing a diagnosis for DDD or DJD in the lumbar spine appears in a June 2006 VA treatment record.  The June 2006 VA treatment record shows the Veteran underwent a MRI of the lumbar spine, which revealed multilevel degenerative disease greatest at L4-5, where a disc bulge and bilateral facet arthropathy was observed.  The June 2006 MRI also revealed another disc bulge and bilateral facet arthropathy at L3-4.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of degenerative arthritis in the lumbar spine in the form of DDD or DJD to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

Turning to the question of a direct nexus between the current lumbar spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is casually related to service.  While the Board finds the Veteran competent to report back pain during service, the evidence of record shows that the back pain reported in service was related to a questionable urinary tract infection.  The weight of the evidence also shows that any back pain experienced in service due to a muscle strain would not result in the Veteran developing DDD or DJD in the lumbar spine.

The Veteran was provided VA examinations for back conditions in August 2012 and February 2016.  Although the August 2012 VA examiner rendered a negative nexus opinion for the lumbar spine disability, the August 2012 VA opinion was found to be inadequate in the Board's prior December 2015 decision.  The February 2016 VA examination report reflects a diagnosis of DDD in the lumbar spine with an onset date of approximately 2006.  The Veteran reported continual low back pain and a history of lumbar spine surgery in 1999 and another in 2013.  Upon conclusion of the examination, the February 2016 VA examiner opined that the current lumbar spine DDD is less likely than not incurred in, or caused by military service.  The February 2016 VA examiner noted imaging studies of the lumbar spine from 2006 to 2013 revealed progression of DDD in the lumbar spine.  Further, the February 2016 VA examiner opined that the occasional back trouble reported at service separation may have been a lumbar muscle strain, which is distinguishable from and does not cause DDD in the lumbar spine.

The February 2016 VA examiner provided an addendum opinion in September 2016 addressing the lumbar stenosis, disc bulge, and bilateral facet arthropathy that had been diagnosed during the pendency of the appeal.  In the September 2016 VA addendum opinion, the VA examiner explained that the lumbar stenosis, disc bulge, and bilateral facet arthropathy observed in the May 2006 MRI of the lumbar spine are all part of the Veteran's DDD and DJD.  The VA examiner again opined that it is less likely than not that the Veteran's current lumbar spine disability had its onset in, or is otherwise caused by or related to military service.  The VA examiner explained that the occasional back pain the Veteran reported at service separation was due to a muscle strain, which likely resolved without sequela, but even if it had not resolved, a muscle strain does not progress to DDD and DJD.  Further, the VA examiner provided that early DJD was noted in the March 2006 lumbar spine X-ray as minimal proliferative spurring without evidence of spinal stenosis of disc bulge, and the lumbar interspaces were noted to be normally maintained; hence, lumbar stenosis, disc bulge, and bilateral facet arthropathy occurred after 2006 and could not have been due to prior service.  In rendering the September 2016 VA addendum opinion, the VA examiner also cited to and discussed several articles of medical literature regarding the common causes and progression of DDD and DJD in the spine.

The Board finds that the February 2016 VA examination report and the September 2016 VA addendum opinion are highly probative evidence that the Veteran's current lumbar spine disability is not caused by, or the result of military service.  In addition to examining the Veteran in person, the VA examiner reviewed the claims file, including service treatment records and post-service medical history, specifically addressed the symptoms of recurrent back pain reported at service separation, and cited several articles of medical literature in rendering the September 2016 addendum opinion.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the current lumbar spine disability and had sufficient facts and data upon which to base the conclusion.

The Board has considered the Veteran's contentions that he developed low back pain in service, which pain has persisted since service separation.  The Board has also considered the April 2008 lay statement from C.B. that attested to the Veteran's good health prior to military service and to the Veteran's continuous complaints of low back pain ever since returning from active duty.  However, as discussed above, both the Veteran and C.B. are lay persons and are not competent to opine as to whether there is a link between the current lumbar spine disability and any back pain experienced during service, or to differentiate between back pain caused by DDD and DJD as opposed to another disorder such as a muscle sprain.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).
Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment specifically due to service-connected posttraumatic stress disorder (PTSD).  See March 2011 Application for Increased Compensation Based on Unemployability.  Prior to June 8, 2015, the Veteran's disability did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  At that time, the Veteran was service connected for PTSD only, which was rated as 50 percent disabling, and did not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.  Beginning on June 8, 2015, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In a September 2015 rating decision, the RO increased the disability rating for PTSD to 70 percent, effective June 8, 2015.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  Further, the Board also finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

A June 2006 VA treatment record reflects the Veteran presented for a vocational rehabilitation consultation.  During the June 2006 consultation, the Veteran reported a history of depression, PTSD, ankle problems, hypertension, hearing loss, and asthma.  Despite the reported medical history, the Veteran expressed a desire to find a new job.  The Veteran had been working as a manufacturing engineer from 2000 to 2002, and liked the company and people he worked for, but was laid off in 2002 when the company was sold.  At the time of the June 2006 consultation, the Veteran was in the process of completing courses in order to become an electrician with plans to explore work as a building inspector.  The Veteran wondered if his age was a factor for why he had not obtained new employment yet, and denied any problems with PTSD symptoms on the job; the Veteran reported that irregular loud noises could be upsetting, but when there is a task to complete, he is unaware of any PTSD symptoms.  The June 2006 VA vocational rehabilitation counselor noted the Veteran had a lot of potential in finding employment opportunities.

A January 2007 SSA psychiatric examination report reflects the Veteran reported PTSD symptoms beginning in the 1960s, but was not diagnosed with PTSD until September 2005.  The January 2007 examination report reflects the Veteran described symptoms of hyperarousal, intrusive thoughts, avoidance and withdrawal, along with a number of other depressive symptoms.  The Veteran conveyed difficulty being around others and frequent hypervigilance.  The January 2007 psychiatric examiner stated that the Veteran should be capable understanding simple instructions within a work setting, although the Veteran did endorse some difficulty focusing and with being forgetful, which could impact his ability to focus on very complex or  detailed tasks.  Ultimately, the January 2007 examiner assessed the Veteran's ability to deal effectively with work stressors was mildly to moderately impaired, and his ability to deal effectively with large groups of people was moderately impaired.  Nonetheless, the January 2007 examiner concluded that the Veteran would likely be able to function in an environment where he could work alone or in a select small group of people.

Subsequently, a May 2007 SSA Disability Determination reflects the Veteran was determined disabled from October 1, 2005, primarily due to non-service-connected chronic ischemic heart disease; anxiety-related disorders were the secondary cause of disability.

A March 2011 Application for Increased Compensation Based on Unemployability (TDIU Application), shows the Veteran last worked full time in September 2002, but that he became too disabled to work due to PTSD in June 2005; the Veteran's listed employment history ended with a manufacturing engineer position that he held from March 2000 until September 2002.  On the March 2011 TDIU Application, the Veteran also stated, "I had to stop working due to bad nerves."

In August 2015, the Veteran underwent a VA psychiatric examination in connection with a claim for an increased rating for PTSD.  The August 2015 VA examination report reflects diagnoses for PTSD and sleep apnea, and the VA examiner's assessment that the Veteran's occupational and social impairment due to all mental diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  The August 2015 VA examination report shows the service-connected PTSD has been manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including in a work or work-like setting, and inability to establish and maintain effective relationships.  Although the Veteran presented multiple reports of psychological distress, the August 2015 VA examiner's observations were that the Veteran's affect was flat with poor range, there was no evidence of psychotic thinking, and that judgment, thought content, insight and thought processing were intact.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met.  Although the Veteran asserted in the March 2011 TDIU Application that he had to stop working due to bad nerves, the evidence reflects that the Veteran was no longer employed full time starting in September 2002 because the company he was working for at the time had been sold.  Further, even though the Veteran contends becoming too disabled to work as of June 2005 due to PTSD, the June 2006 VA treatment record reflects the Veteran was still seeking employment and taking classes and had a lot of potential in securing future employment.  Importantly, at the time of the June 2006 VA treatment, the Veteran denied experiencing symptoms of PTSD on the job; on the contrary, the Veteran found that when focusing on completing a task, he was unaware of any PTSD symptoms.  

The May 2007 SSA Disability Determination reflects the Veteran was deemed disabled primarily due to non-service-connected chronic ischemic heart disease, which tends to demonstrate that the Veteran was not unemployable solely due to the service-connected PTSD.  Finally, the August 2015 VA examination report, which was the basis for increasing the disability rating for PTSD to 70 percent, reflects the VA examiner's assessment that the Veteran's PTSD symptoms only resulted in occupational and social impairment with reduced reliability and productivity.  Despite the Veteran's multiple reports of psychological distress, the August 2015 VA examination report does not reflect that symptoms of PTSD are so severe as to render the Veteran unemployable; on the contrary, the August 2015 VA examiner observed the Veteran's judgment, thought content, insight and thought process were intact, without evidence of psychotic thinking.

Based on the foregoing, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran was not rendered unable to obtain or maintain substantially gainful employment due to the service-connected PTSD.  As the preponderance of the evidence is against a finding for a TDIU for any period, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a lumbar spine disability is denied.

A TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


